 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SYLVESTER LUMPKIN,                               No. 2: 18-cv-3270 JAM KJN P
12                       Plaintiff,
                                                       FINDINGS AND RECOMMENDATIONS
13           v.
14    R. A. AGREDANO,
15                       Defendant.
16

17          By an order filed January 4, 2019, plaintiff was ordered to file a completed in forma

18   pauperis affidavit and a certified copy of his prison trust account statement, and was cautioned

19   that failure to do so would result in a recommendation that this action be dismissed. The thirty

20   days period has now expired, and plaintiff has not filed the required documents.

21          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

22   prejudice.

23          These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

25   after being served with these findings and recommendations, any party may file written

26   objections with the court and serve a copy on all parties. Such a document should be captioned

27   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

28   objections shall be filed and served within fourteen days after service of the objections. The
                                                       1
 1   parties are advised that failure to file objections within the specified time may waive the right to

 2   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: February 14, 2019

 4

 5

 6   Lump3270.fifp
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
